Citation Nr: 0945259	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-32 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of a spinal cord injury, to include as secondary to service-
connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from December 1963 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and August 2006 RO rating 
decisions.  The April 2005 RO rating decision, in pertinent 
part, determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for residuals of a spinal cord injury, to include 
as secondary to PTSD.  The August 2006 RO decision denied an 
increase in a 50 percent rating for PTSD.  

The Board notes that a March 2006 RO decision (issued in a 
supplemental statement of the case) reopened and denied the 
Veteran's claim for entitlement to service connection for 
residuals of a spinal cord injury, to include as secondary to 
service-connected PTSD, on a de novo basis.  The Board 
observes, however, that service connection for residuals of a 
spinal cord injury, to include as secondary to service-
connected PTSD, was previously denied in a final February 
2003 RO decision.  Therefore, the Board must address whether 
the Veteran has submitted new and material evidence to reopen 
his claim for entitlement to service connection for residuals 
of a spinal cord injury, to include as secondary to service-
connected PTSD.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

A February 2008 RO decision increased the rating for the 
Veteran's service-connected PTSD to 100 percent.  The RO 
notified the Veteran that such decision represented a full 
grant of benefits as to the issue of entitlement to an 
increase in a 50 percent rating for PTSD.  Therefore, that 
issue is no longer on appeal.  

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for residuals of a spinal 
cord injury, to include as secondary to service-connected 
PTSD.  The issue of the merits of the claim for entitlement 
to service connection for residuals of a spinal cord injury, 
to include as secondary to service-connected PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a 
spinal cord injury, to include as secondary to service-
connected PTSD, in February 2003, and the Veteran did not 
appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 2003 RO decision that denied entitlement to 
service connection for residuals of a spinal cord injury, to 
include as secondary to PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for residuals of 
a spinal cord injury, to include as secondary to service-
connected PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for residuals of a spinal 
cord injury, to include as secondary to service-connected 
PTSD, and the need to remand for additional information with 
regard to the merits of the issue, no further discussion of 
VCAA compliance is needed at this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for residuals of a spinal 
cord injury, to include as secondary to service-connected 
PTSD, in February 2003.  The February 2003 RO decision was 
not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the February 2003 RO 
decision included the Veteran's service personnel and 
treatment records, post-service VA treatment records; VA 
examination reports; articles submitted by the Veteran; lay 
statements; and the Veteran's own statements.  The RO denied 
service connection for residuals of a spinal cord injury 
(including a quadriplegic condition), to include as secondary 
to service-connected PTSD, on the basis that the evidence of 
record did not show that the Veteran's residuals of a spinal 
cord injury (including a quadriplegic condition) was related 
to his service-connected PTSD, nor was there any evidence of 
such disability during service.  The RO noted that the 
Veteran claimed that his residuals of a spinal cord injury 
were secondary to his service-connected PTSD because he had a 
nightmare related to Vietnam which caused him to awake 
suddenly and fall.  The RO indicated that the Veteran 
reported that he lay on the floor for some time after the 
fall before help arrived, which also brought back memories of 
Vietnam.  The RO reported that the Veteran's treatment 
records indicated that he fell in October 1999, after he had 
been drinking, and that he sustained a cervical spine injury 
as a result of the fall.  The RO noted that the Veteran 
underwent a VA psychiatric examination in July 2002 and that 
the examiner reviewed the evidence in his claims file.  The 
RO indicated that the examiner stated that the Veteran had 
long-standing PTSD symptoms and that there was no suggestion 
that they should not have been present in October 1999 as the 
Veteran claimed.  The RO noted that it was the opinion of the 
examiner that the C5-C6 fracture that resulted in the 
Veteran's quadriplegia did not appear to have resulted from 
his fall secondary to his startling awake from a PTSD related 
nightmare.  

The evidence received since the February 2003 RO decision 
includes additional VA treatment records; post-service 
private treatment records; VA examination reports, including 
a June 2006 VA psychiatric examination report; a May 2005 lay 
statement from the Veteran's neighbor; and statements from 
the Veteran.  

The May 2005 lay statement from the Veteran's neighbor 
reported that she and the Veteran resided in the same 
building.  The neighbor indicated that on the afternoon of 
October 2, 1999, she was on her way home and heard the 
Veteran screaming from his apartment.  She stated that the 
Veteran pleaded with her to get him some help and that he 
even requested that she break down his door to gain entry 
into his apartment.  The neighbor reported that once she 
entered the Veteran's apartment, she found that he was on the 
floor and unable to get up.  She noted that she immediately 
called 911 and she asked the Veteran how he ended up on the 
floor.  The neighbor stated that the Veteran replied that he 
had experienced a nightmare about Vietnam during the night 
which abruptly woke him up.  She indicated that the Veteran 
reported that in his nightmare he was being attacked by the 
Vietnamese and that through his delirium he was disoriented 
and fell.  She noted that the Veteran reported that he was 
unable to get back up after the fall.  

A June 2006 VA psychiatric examination report noted that the 
Veteran saw combat duty in Vietnam and that he lived alone in 
his apartment.  The examiner noted that the Veteran's claims 
file was not available, but that careful attention was paid 
to his previous VA psychiatric examinations in July 2002 and 
March 2005 and to RO rating decisions as well as 
documentation provided by the Veteran.  The examiner reported 
that the Veteran was a C5-C7 incomplete paraplegic who was 
also being medically followed for hypertension, 
hypercholesterolemia, coronary artery disease, thyroid 
cancer, anemia, and sleep apnea.  

As to the Veteran's spinal cord injury, the examiner stated 
that while such injury was not the focus of his present 
examination, it had been central to his previous claims.  The 
examiner stated that a July 2002 VA psychiatric examination 
report found no documented support for the Veteran's 
assertion that his quadriplegia resulted from a fall 
secondary to his startled awakening from a PTSD related 
nightmare.  The examiner commented that although he never had 
occasion to doubt the Veteran on that matter, he was not 
surprised that there was an absence of any clear record of 
ongoing nightmares in October 1999.  The examiner stated that 
the Veteran did not reflect on, much less talk about, his 
PTSD experiences and symptoms for any length of time.  The 
examiner indicated that what was clear, however, was that the 
Veteran's spinal cord injury condition and his PTSD were 
inextricably intertwined.  The examiner stated that the 
Veteran understood his spinal cord injury condition in terms 
of the original PTSD trauma (a nightmare about mortars being 
fired and lying on the floor for hours before help arrived).  
It was noted that it was psychologically far easier for the 
Veteran to talk about himself in terms of his spinal cord 
injury than it was to refer to his PTSD.  The examiner stated 
that the Veteran's PTSD also affected his spinal cord injury 
rehabilitation.  

The examiner reported that the data from the Spinal Cord 
Injury-Related Quality of Life Scale, a measure specifically 
standardized to spinal cord injury patients, indicated that 
compared to other spinal cord injury patients, the Veteran 
was experiencing only minor limitations in physical, 
psychological, and social functioning, specifically due to 
his spinal cord injury.  The examiner stated that, however, 
the Veteran's satisfaction with life score placed him in the 
lowest 25th percentile of his spinal cord injury related 
group.  The examiner commented that such data suggested that 
the dysfunction symptoms the Veteran experienced as being due 
to his spinal cord injury condition were, in fact, sequellae 
of his PTSD, and not his spinal cord injury.  The examiner 
discussed the Veteran's PTSD symptoms in detail.  As to an 
impression, the examiner indicated that the Veteran suffered 
from PTSD.  The examiner commented that the Veteran's PTSD 
colored his entire life, and, if nothing else, complicated 
his spinal cord injury condition and rehabilitation efforts.  
The diagnoses were PTSD, chronic, and depressive and 
negativistic personality traits.  

The Board observes that in the evidence available at the time 
of the February 2003 RO decision, there was no specific 
evidence relating the Veteran's residuals of a spinal cord 
injury to his service-connected PTSD.  In the evidence 
received since the February 2003 RO decision, there is a May 
2005 lay statement from the Veteran's neighbor that reported 
that when she found the Veteran on the floor after his fall 
in October 1999, he stated that he experienced a nightmare 
about Vietnam during the night which abruptly woke him up and 
that through his delirium he was disoriented and fell.  
Therefore, the lay statement from the Veteran's neighbor 
supports his claim that his spinal cord injury occurred 
following a nightmare related to his service-connected PTSD.  
Additionally, in the evidence received since the February 
2003 RO decision, there is also a June 2006 VA psychiatric 
examination report that indicated that the Veteran's service-
connected PTSD complicated his spinal cord injury condition 
and rehabilitation efforts.  In other words, the VA examiner 
appears to have found that the Veteran's service-connected 
PTSD aggravated his residuals of a spinal cord injury.  
Additionally, the examiner specifically remarked that 
although he never had occasion to doubt the Veteran that his 
quadriplegia resulted from a fall secondary to awakening from 
a PTSD related nightmare, he was not surprised that there was 
an absence of any clear record of ongoing nightmares in 
October 1999.  The examiner noted that the Veteran did not 
reflect on, much less talk about, his PTSD experiences and 
symptoms for any length of time.  This evidence will be 
considered credible for the purposes of determining whether 
new and material evidence has been submitted.  

The Board finds that the May 2005 lay statement from the 
Veteran's neighbor and the June 2006 VA psychiatric 
examination report, are evidence that is both new and 
material because the claim was previously denied, at least in 
part, on the basis that the evidence of record did not show 
that the Veteran's residuals of a spinal cord injury were 
related to his service-connected PTSD.  Therefore, the Board 
finds that such evidence is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
his claim, and raises a reasonable possibility of 
substantiating the claim.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board concludes that evidence submitted since the 
February 2003 RO decision is new and material, and thus the 
claim for service connection for residuals of a spinal cord 
injury, to include as secondary to service-connected PTSD, is 
reopened.  This does not mean that service connection is 
granted.  Rather, additional development of evidence will be 
undertaken (see the below remand) before the issue of service 
connection for residuals of a spinal cord injury, to include 
as secondary to service-connected PTSD, is addressed on a de 
novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for residuals of a 
spinal cord injury, to include as secondary to service-
connected PTSD, is reopened, and to this extent only, the 
benefit sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The Veteran is service-connected for PTSD.  He is also 
service-connected for bilateral hearing loss and for 
tinnitus.  The Veteran essentially contends that his 
residuals of a spinal cord injury are related to his service-
connected PTSD.  The Veteran specifically alleges that he 
incurred a spinal cord injury when he awoke and fell after a 
nightmare related to his service-connected PTSD.  

The Veteran's service treatment records do now show treatment 
for any spinal cord injuries.  

Post-service private and VA treatment records show treatment 
for numerous problems including residuals of a spinal cord 
injury.  The Veteran was also treated for PTSD.  

For example, an October 2009 treatment report from the 
Brooklyn Hospital Center noted that the Veteran was found to 
be lying on his left side since the previous night and was 
discovered that morning by a friend.  He reported that he had 
been drinking heavily for two days, including the previous 
day, when he drank a pint of vodka.  The assessment included 
rhabdomyolosis and rule out compartment syndrome.  Another 
October 1999 entry from the same facility indicated that the 
Veteran was admitted the previous day when he was found on 
the floor at home and unable to move after binge drinking for 
two days.  It was noted that the Veteran was unable to move 
all his units except for his right upper extremity.  It was 
also reported that the Veteran never lost consciousness.  The 
assessment included alcohol induced neuropathy; 
rhabdomyolosis; and cellulitis.  

An October 1999 VA treatment report noted that the Veteran 
sustained a cervical spine contusion secondary to a fall on 
October 1, 1999, after drinking heavily at a party.  It was 
noted that the Veteran was lying on the floor for twenty-four 
hours prior to being found by somebody and taken to the 
hospital on October 2, 1999.  The examiner reported that in 
the emergency room, the Veteran could not move his four 
extremities and that a magnetic resonance imaging scan showed 
a cervical spinal contusion.  The diagnosis was C5 Asia-D 
central cord syndrome.  

A June 2000 VA psychiatric examination report noted that the 
Veteran's claims file was not available.  The examiner noted 
that since the information gathered was provided by the 
Veteran, the accuracy of the examination and impression 
derived could not be assumed.  The diagnoses were PTSD and 
major depression in adjustment to a spinal cord injury.  The 
examiner commented that his overall impression was that the 
Veteran suffered from PTSD and that he was currently 
experiencing major depression in relation to an accident, 
which according to the Veteran was related to a flashback to 
Vietnam.  

A July 2002 VA psychiatric examination report noted that the 
Veteran's claims file was available for review.  The 
impression was PTSD and alcohol abuse in remission.  The 
examiner indicated that it was her opinion that the C5-C6 
fracture that had resulted in the Veteran's quadriplegia did 
not appear to have resulted from his fall secondary to his 
startling awake from a PTSD related nightmare.  The Board 
observes that the VA examiner solely addressed whether the 
Veteran's fall was secondary to a PTSD nightmare.  The 
examiner did not address whether any other aspect of the 
Veteran's service-connected PTSD contributed to his fall or 
whether his PTSD aggravated his residuals of a spinal cord 
injury.  

A May 2005 lay statement from the Veteran's neighbor reported 
that she and the Veteran resided in the same building.  The 
neighbor indicated that on the afternoon of October 2, 1999, 
she was on her way home and heard the Veteran screaming from 
his apartment.  She stated that the Veteran pleaded with her 
to get him some help and that he even requested that she 
break down his door to gain entry into his apartment.  The 
neighbor reported that once she entered the Veteran's 
apartment, she found that he was on the floor and unable to 
get up.  She noted that she immediately called 911 and she 
asked the Veteran how he ended up on the floor.  The neighbor 
stated that the Veteran replied that he had experienced a 
nightmare about Vietnam during the night which abruptly woke 
him up.  She indicated that the Veteran reported that in his 
nightmare he was being attacked by the Vietnamese and that 
through his delirium he was disoriented and fell.  She noted 
that the Veteran reported that he was unable to get back up 
after the fall.  

A June 2006 VA psychiatric examination report noted that the 
Veteran saw combat duty in Vietnam and that he lived alone in 
his apartment.  The examiner noted that the Veteran's claims 
file was not available, but that careful attention was paid 
to his previous VA psychiatric examinations in July 2002 and 
March 2005 and to RO rating decisions as well as 
documentation provided by the Veteran.  The examiner reported 
that the Veteran was a C5-C7 incomplete paraplegic who was 
also being medically followed for hypertension, 
hypercholesterolemia, coronary artery disease, thyroid 
cancer, anemia, and sleep apnea.  As to the Veteran's spinal 
cord injury, the examiner stated that while such injury was 
not the focus of his present examination, it had been central 
to his previous claims.  The examiner stated that a July 2002 
VA psychiatric examination report found no documented support 
for the Veteran's assertion that his quadriplegia resulted 
from a fall secondary to his startled awakening from a PTSD 
related nightmare.  The examiner commented that although he 
never had occasion to doubt the Veteran on that matter, he 
was not surprised that there was an absence of any clear 
record of ongoing nightmares in October 1999.  The examiner 
stated that the Veteran did not reflect on, much less talk 
about, his PTSD experiences and symptoms for any length of 
time.  

The examiner indicated that what was clear, however, was that 
the Veteran's spinal cord injury condition and his PTSD were 
inextricably intertwined.  The examiner stated that the 
Veteran understood his spinal cord injury condition in terms 
of the original PTSD trauma (a nightmare about mortars being 
fired and lying on the floor for hours before help arrived).  
The examiner stated that the Veteran's PTSD also affected his 
spinal cord injury rehabilitation.  The examiner reported 
that the data from the Spinal Cord Injury-Related Quality of 
Life Scale, a measure specifically standardized to spinal 
cord injury patients, indicated that compared to other spinal 
cord injury patients, the Veteran was experiencing only minor 
limitations in physical, psychological, and social 
functioning, specifically due to his spinal cord injury.  The 
examiner stated that, however, the Veteran's satisfaction 
with life score placed him in the lowest 25th percentile of 
his spinal cord injury related group.  The examiner commented 
that such data suggested that the dysfunction symptoms the 
Veteran experienced as being due to his spinal cord injury 
condition were, in fact, sequellae of his PTSD, and not his 
spinal cord injury.  The examiner discussed the Veteran's 
PTSD symptoms in detail.  As to an impression, the examiner 
indicated that the Veteran suffered from PTSD.  The examiner 
commented that the Veteran's PTSD colored his entire life, 
and, if nothing else, complicated his spinal cord injury 
condition and rehabilitation efforts.  The diagnoses were 
PTSD, chronic, and depressive and negativistic personality 
traits.  

The Board observes that the VA examiner specifically noted 
that the Veteran's claims file was not available for review.  
The Board notes, however, that the examiner appears to 
indicate that the Veteran's service-connected PTSD possibly 
aggravated his service-connected residuals of a spinal cord 
injury.  The examiner also appears to be supportive of the 
Veteran's claim that a nightmare due to his PTSD caused the 
fall that led to his residuals of a spinal cord injury.  The 
opinions expressed by this examiner, albeit without the 
Veteran's claims file, appear to be contradictory to the 
opinion provided by the examiner pursuant to the July 2002 VA 
psychiatric examination (noted above).  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
fully responsive etiological opinion, following a review of 
the entire claims folder, as to his claim for service 
connection for residuals of a spinal cord injury, to include 
as secondary to service-connected PTSD.  Such an examination 
should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
residuals of a spinal cord injury since 
stomach problems and postoperative 
residuals of a tonsillectomy since 
September 2008.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA treatment 
records since September 2008 should be 
obtained.  

2.  Schedule the Veteran for an 
examination by a physician to determine 
the nature and likely etiology of his 
claimed residuals of a spinal cord injury, 
to include as secondary to service-
connected PTSD.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  
Based on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
residuals of a spinal cord injury are 
etiologically related to his period of 
service.  The examiner should specifically 
indicate whether the Veteran's service-
connected PTSD caused his fall that led to 
his residuals of a spinal cord injury.  
The examiner should further opine as to 
whether the Veteran's service-connected 
PTSD aggravated (permanently worsened 
beyond the natural progression) the 
Veteran's residuals of a spinal cord 
injury and, if so, the extent to which 
they were aggravated.  

3.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for residuals of a spinal cord 
injury, to include as secondary to 
service-connected PTSD.  If the claim is 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


